Citation Nr: 0618680	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  04-01 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increase in a 50 percent rating for 
post-traumatic stress disorder (PTSD).   
 
2.  Entitlement to an increase in a 20 percent rating for a 
right shoulder disability.   
 
3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU rating).   
 
4.  Entitlement to special monthly compensation based on the 
need for aid and attendance or by reason of being housebound.   
 
5.  Eligibility for Dependents' Educational Assistance 
benefits under 38 U.S.C. Chapter 35.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from September 1959 to August 
1962, from November 1962 to November 1965, and from September 
1966 to June 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1998 and March 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO).  The September 1998 decision increased the 
rating for the veteran's service-connected PTSD to 30 
percent, effective October 14, 1997.  A temporary total 
rating (38 C.F.R. § 4.29) based on hospitalization was also 
granted at that time for the period from June 2, 1998 to 
August 1, 1998.  A November 2001 decision increased the 
rating for the veteran's service-connected PTSD to 50 
percent, effective March 1, 2001.  A temporary total rating  
based on hospitalization was also granted at that time for 
the period from January 7, 2001 to February 28, 2001.  
However, as that grant of the 50 percent rating for the 
veteran's service-connected PTSD does not represent a total 
grant of benefits sought on appeal, this claim for increase 
remains before the Board.  AB v. Brown, 6 Vet. App. 35 
(1993).  

The March 2003 RO decision denied an increase in a 10 percent 
rating for the veteran's service-connected right shoulder 
disability; denied a TDIU rating; denied a claim for special 
monthly compensation based on the need for regular aid and 
attendance or by reason of being housebound; and denied 
eligibility for Dependents' Educational Assistance benefits 
under 38 U.S.C. Chapter 35.  A November 2003 RO decision 
increased the rating for the veteran's service-connected 
right shoulder disability to 20 percent, effective September 
3, 2002.  However, as that grant does not represent a total 
grant of benefits sought on appeal, this claim for increase 
remains before the Board.  AB v. Brown, 6 Vet. App. 35 
(1993).  

The present Board decision addresses the issue of entitlement 
to an increase in a 20 percent rating for a right shoulder 
disability.  The issues of entitlement to an increase in a 50 
percent rating for PTSD; entitlement to a TDIU rating; 
entitlement to special monthly compensation benefits based on 
the need for aid and attendance or by reason of being 
housebound; and eligibility for Dependents' Educational 
Assistance benefits under 38 U.S.C. Chapter 35, are the 
subject of the remand at the end of the decision.  


FINDINGS OF FACT

The veteran's right shoulder disability (residuals of a 
dislocation, postoperative), including arthritis, involves 
the minor upper extremity and is manifested by no more than 
limitation of motion of the arm to midway between the side 
and shoulder level without ankylosis.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a right 
shoulder disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5200, 5201, 5305 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When rating a service-
connected disability, the entire history must be borne in 
mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, in a claim for increased rating, the most recent 
evidence is generally the most relevant, as the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints or joint involved.  When there is arthritis and at 
least some limitation of motion, but the limitation of motion 
would be rated noncompensable under a limitation of motion 
code, a 10 percent rating may be assigned for each affected 
major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010.  

A 20 percent rating is assigned for limitation of motion of 
the minor arm to the shoulder level.  A 20 percent rating is 
warranted for limitation of motion of the major arm to midway 
between the side and shoulder level.  A 30 percent rating 
requires that motion of the major arm be limited to 25 
degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 
5201.  

Standard range of motion of the shoulder is forward elevation 
(flexion) to 180 degrees, abduction to 180 degrees, external 
rotation to 90 degrees, and internal rotation to 90 degrees.  
38 C.F.R. § 4.71, Plate I.  

Ankylosis of the scapulohumeral articulation of the minor 
upper extremity is rated 20 percent when favorable (abduction 
to 60 degrees, can reach mouth and head); it is rated 30 
percent when intermediate (between favorable and 
unfavorable); and it is rated 40 percent when unfavorable 
(abduction limited to 25 degrees from side).  38 C.F.R. § 
4.71a, Code 5200.  

The veteran's service medical records show treatment for 
right shoulder problems and include notations that he was 
left-handed.  

In January 1976, the RO granted service connection and a 20 
percent rating for a right (minor) shoulder disability.  In 
subsequent RO decisions, ratings of 0 percent and then 10 
percent were assigned for the veteran's service-connected 
right shoulder disability.  In November 2003, the RO 
increased the rating for the veteran's service-connected 
right shoulder disability to 20 percent.  

The most recent October 2003 VA orthopedic examination report 
noted that the veteran had a history of a right 
acromioclavicular joint dislocation during his military 
service in approximately 1960 or 1961 for which he was 
initially treated with manipulation and a sling application.  
It was noted that the veteran subsequently experienced 
recurrent right acromioclavicular joint dislocations that 
required surgical intervention on several occasions.  The 
veteran stated that the last procedure (reconstruction) was 
apparently done in approximately 1993.  He reported that he 
still had occasional right acromioclavicular joint 
dislocations.  It was noted that the veteran denied any other 
known shoulder conditions such as fractures, a rotator cuff 
tear, bicipital tendinitis, or bursitis.  

The veteran stated that he had an inability to elevate the 
right upper extremity above the level of the right clavicle 
due to pain.  He also indicated that he had mild chronic 
right acromioclavicular joint pain that was aggravated with 
elevation of the right upper extremity above the level of the 
right clavicle with lifting, carrying, pulling, pushing, or 
throwing the right upper extremity, and especially upon 
repetitive use of the right upper extremity.  The veteran 
noted that he had stiffness of the right shoulder and 
frequent crepitus, but no swelling.  There was a notation 
that he was "right handed".  He reported that he could lift 
(up to the level of the right clavicle) approximately 12 to 
15 pounds with the right hand as compared to 25 to 30 pounds 
with the left hand.  It was noted that the veteran had normal 
use and function of the right hand, wrist, and elbow.  

The examiner reported that the veteran had a well-healed 
surgical scar of the right anterior shoulder.  The examiner 
indicated that forward flexion of the right shoulder was 
limited to 60 degrees without pain and that backward 
extension was limited to 60 degrees without pain.  The 
examiner stated that adduction was limited to 35 degrees and 
that abduction was limited to 60 degrees without pain, and 
that rotation was normal.  It was noted that the veteran had 
natural right elbow action and that there was normal muscle 
strength and normal coordination without atrophy.  The 
examiner reported that X-rays of the right shoulder showed 
degenerative joint disease of the right shoulder.  The 
diagnosis was postoperative status, recurrent right shoulder 
dislocation wit residual disability.  

Other recent VA treatment records show treatment for right 
shoulder problems on several occasions.  A January 2004 
treatment entry noted that the veteran reported that he had 
suffered pain in his right shoulder since about July 2001.  
It was noted that surgery had been discussed, but that he had 
declined and had elected to continue having injections in the 
shoulder every four months.  The examiner noted that the 
veteran was injected with Triamcinolone Acetonide injectable 
suspension and Marcaine in the right shoulder.  The diagnoses 
included disorders of the bursae and tendons in the shoulder 
region and recurrent dislocation of the joint in the shoulder 
region.  

Based on the medical evidence, the Board finds that the 
veteran's service-connected right shoulder disability is not 
more than 20 percent disabling.  The Board notes that the 
veteran's service medical records contain notations on 
several occasions that he is left-handed.  The RO has 
consistently noted that his right shoulder disability 
involves the minor upper extremity.  The most recent October 
2003 VA orthopedic examination report included a notation 
that the veteran was "right handed".  This notation was 
apparently incorrect as shown by the other evidence of 
record.  At the 2003 VA examination, the examiner indicated, 
as to range of motion of the veteran's right shoulder, that 
abduction was limited to 60 degrees without pain.   Such 
limitation of motion showed that the veteran was able to 
raise the right (minor) arm to at least midway between the 
side and shoulder level, which would be rated 20 percent 
under Diagnostic Code 5201.  The 20 percent rating takes into 
account the effects of pain on use of the right shoulder, as 
if the right arm could not be lifted beyond the point midway 
between the side and shoulder level.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 2002 (1995).  
Additionally, there is no ankylosis as required for a higher 
rating under Diagnostic Code 5200.  

Other Diagnostic Codes of 38 C.F.R. § 4.71a, also do not 
permit a rating greater than 20 percent for the right 
shoulder disability.  Diagnostic Code 5202 provides a rating 
of 20 percent for recurrent dislocation of the scapulohumeral 
joint of the minor shoulder, a higher rating under this code 
requires fibrous union of the humerus, which the veteran does 
not have.  The maximum rating under Diagnostic Code 5203 for 
impairment of the clavicle or scapula is 20 percent, which is 
the rating already assigned for the veteran's condition.  

The weight of the evidence demonstrates that the veteran's 
right shoulder disability is no more than 20 percent 
disabling.  As the preponderance of the evidence is against 
the claim for an increased rating for this disability, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in December 2002, a rating 
decision in March 2003, a rating decision in November 2003, a 
statement of the case in November 2003, and a supplemental 
statement of the case in December 2003.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty to notify prior to the 
adjudication in the August 2004 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained an examination.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.  


ORDER

An increased rating for a right shoulder disability is 
denied.  


REMAND

The other issues on appeal are entitlement to an increase in 
a 50 percent rating for PTSD; entitlement to a TDIU rating; 
entitlement to special monthly compensation based on the need 
for aid and attendance or by reason of being housebound; and 
eligibility for Dependents' Educational Assistance benefits 
under 38 U.S.C. Chapter 35.  

The veteran was last afforded a VA psychiatric examination in 
September 2002.  The veteran has received treatment for his 
PTSD subsequent to the September 2002 VA psychiatric 
examination.  The treatment reports indicate possible 
worsening of the veteran's service-connected PTSD.

Further, VA's duty to assist includes the conduct of a 
thorough and comprehensive medical examination.  Robinette v. 
Brown, 8 Vet. App. 69 (1995). When available evidence is too 
old for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993).  

Additionally, in an April 2005 informal hearing presentation, 
the veteran's representative reported that the veteran was 
attending ongoing outpatient therapy for his PTSD at the VA 
Medical Center (VAMC) in Shreveport, Louisiana.  The most 
recent treatment reports of record from that facility are 
dated in June 2002.  Other recent VA treatment reports of 
record are from the VAMC in Alexandria, Louisiana, and are 
dated as recently as June 2004.  As there are possibly 
further VA treatment records which may be pertinent to the 
veteran's remaining claims, they should be obtained.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Board finds that the issues of entitlement to a TDIU 
rating; entitlement to special monthly compensation based on 
the need for aid and attendance or by reason of being 
housebound; and eligibility for Dependents' Educational 
Assistance benefits under 38 U.S.C. Chapter 35, are 
inextricably intertwined with the issue of entitlement to an 
increase in a 50 percent rating for PTSD.  The appropriate 
remedy where a pending claim is inextricably intertwined with 
a claim currently on appeal is to remand the claim on appeal 
pending the adjudication of the inextricably intertwined 
claim.  See, Harris v. Derwinski, 1 Vet. App. 180 (1991).  

It is the judgment of the Board that the duty to assist the 
veteran with her claims includes obtaining any additional 
pertinent VA treatment records and providing him with a VA 
examination.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following:  

1.  Obtain any VA medical records not 
already in the claims folder, concerning 
the veteran's PTSD, dated from January 
2002, from the VAMCs in Shreveport and 
Alexandria, Louisiana.  

2.  Have the veteran undergo a VA 
examination to determine the severity of 
his service-connected PTSD.  The claims 
folder must be provided to and reviewed by 
the examiner in conjunction with the 
examination.  All signs and symptoms of 
the service-connected PTSD should be 
reported in detail.  The examiner should 
specifically opine whether the veteran's 
service-connected PTSD renders him in need 
of aid and attendance or results in him 
being housebound.  The examiner should 
also opine whether the veteran's service-
connected disabilities (PTSD, a right 
shoulder disability, bilateral hearing 
loss, and tinnitus), without consideration 
of any nonservice-connected disabilities, 
render him unable to secure or follow a 
substantially gainful occupation.

3.  Thereafter, review the claims for 
entitlement to an increase in a 50 percent 
rating for PTSD; entitlement to a TDIU 
rating; entitlement to special monthly 
compensation based on the need for aid and 
attendance or by reason of being 
housebound; and for eligibility for 
Dependents' Educational Assistance 
benefits under 38 U.S.C. Chapter 35..  If 
the claims are denied, issue a 
supplemental statement of the case to the 
veteran and his representative, and they 
should be given an opportunity to respond 
before the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


